Dismissed and Memorandum Opinion filed December 2, 2004








Dismissed and Memorandum Opinion filed December 2,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00418-CR
____________
 
JOE ANTHONY
DeLEON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District
Court
Harris County,
Texas
Trial Court Cause No.
879,457
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of
possession of marijuana.  On March 25,
2002 , the trial court deferred a finding of guilty and placed appellant on
community supervision for three years, assessed a fine of $500 and imposed
other conditions of appellant=s probation.  On April
15, 2004, the trial court found appellant violated his probation, adjudicated
his guilt, and sentenced him to confinement for ten years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal. 




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).
On November 23, 2004, a supplemental clerk=s record was filed in this
court.  The supplemental record contains
an order dated October 12, 2004, in which the trial court suspended the
sentence imposed on April 15, 2004, and reformed appellant=s punishment to confinement for five
years in the Institutional Division of the Texas Department of Criminal
Justice.  The record further reflects
that appellant was released from prison on October 13, 2004.  
The supplemental record also contains a written request to
withdraw the notice of appeal, personally signed by appellant, filed with the
trial court on October 12, 2004.  See
Tex. R. App. P. 42.2.  Because this Court has not delivered an
opinion, we construe the motion as having been properly filed with this Court
and grant appellant=s request.  See Tex. R. App. P. 2.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed December 2, 2004.
Panel consists of
Chief Justice Hedges and Justices Fowler and Seymore.
Do not publish C Tex.
R. App. P. 47.2(b).